DETAILED ACTION
This FINAL office action is a response to the amendments and remarks received on 02/02/21. Applicant’s remarks and amendments have been fully considered but are not persuasive. Therefore, the §102(a)(1) rejections under are maintained. Claims 1-16 are pending, wherein claims 1, 12, and 16 are currently amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2014/0211345 to Thompson et al. (“Thompson”).

As to independent claim 1 and similarly recited independent claims 12 and 16, an auto re-closing device/method/CRM (Abstract, ¶ 0001, 0047) for an electric vehicle charging cable control device which is installed on a charging cable (Intended use is not given patentable weight. MPEP § 2111. ) for supplying power to an electric vehicle from a power supply and controls charging of the electric vehicle (Intended use is not given patentable weight. MPEP § 2111.), the auto re-closing device comprising: a fault sensor configured to sense a fault occurring during charging of the electric vehicle (Fig. 4A: 64, 230);  a microcontroller unit (MCU) configured to control trying to charge the electric vehicle to be stopped when the fault occurs more than a predetermined number of times within a predetermined time (Fig. 4A: 68, Fig. 6: 220, Fig. 9: 522), determine whether the fault is fixed after trying to charge the electric vehicle is stopped (Fig. 6: 219, 224, 228), and control charging of the electric vehicle to be retried when the fault is fixed (Fig. 6: 219, 224, 228);  and a re-closing unit configured to disconnect or re-close connection between the power supply and the electric vehicle via the charging cable, under control of the MCU (Fig. 6: 224). 
 
As to claim 2 and similarly recited claim 13, the auto re-closing device of claim 1, wherein the fault sensor senses at least one among a leakage current, an overload current, an arc, and a temperature and humidity of the electric vehicle charging cable control device which are generated during charging of the electric vehicle (Fig. 6: 120). 
 
As to claim 3, the auto re-closing device of claim 1, wherein, when a value of the fault sensed by the fault sensor is greater than a predetermined threshold value, the MCU determines that the fault occurs and counts a number of times the fault occurs (Fig. 6: 220, Fig. 9: 522). 
 
As to claim 4, the auto re-closing device of claim 3, wherein the MCU counts the number of times the fault occurs, and stores information regarding a cause of the fault or time when the fault occurs, together with the counted number of times (Fig. 12: 610). 
 
As to claim 5, the auto re-closing device of claim 1, wherein, when a value sensed by the fault sensor is less than a predetermined reference value, the MCU determines that the fault is fixed (Fig. 6: 220, Fig. 9: 522). 
 
As to claim 6, the auto re-closing device of claim 1, wherein the MCU determines whether the fault is fixed at predetermined time intervals (Fig. 6: 208, 209). 
 
As to claim 7, the auto re-closing device of claim 1, wherein, when the fault is overload current or leakage current, the MCU generates a monitoring-voltage control signal to determine whether the fault is fixed (Fig. 6: 120, 204, 205). 
 
As to claim 8, the auto re-closing device of claim 7, further comprising a monitoring voltage generator configured to generate a monitoring voltage by receiving the monitoring-voltage control signal and apply the monitoring voltage to the charging cable (Fig. 14: 734).
As to claim 9, the auto re-closing device of claim 8, wherein the MCU determines whether the fault is fixed by determining whether a value of an overload current or a leakage current, which is generated using the monitoring voltage and is sensed by the fault sensor, is less than a predetermined reference value (Fig. 6: 120, 204, 205). 

As to claim 10, the auto re-closing device of claim 7, wherein the MCU generates the monitoring-voltage control signal at predetermined time intervals for the predetermined time (¶ 0055, 0058, 0089). 
 
As to claim 11, the auto re-closing device of claim 3, wherein, when the fault is fixed and thus charging of the electric vehicle is retried, the MCU resets the counted number of times the fault occurs (Fig. 12: 646, Fig. 14: 732). 

As to claim 14, the re-closing method of claim 13, wherein the determining of whether the fault is fixed comprises generating a monitoring voltage to determine whether the fault is fixed when the fault is the overload current or the leakage current (Fig. 4A: 68, 230). 
 
As to claim 15, the re-closing method of claim 14, wherein the determining of whether the fault is fixed comprises determining whether the fault is fixed by determining whether a value of the overload current or the leakage current sensed during the sensing of the fault is less than a predetermined reference value by using the monitoring voltage (Fig. 6: 120, Fig. 12: 650, 651). 

Response to Arguments
Applicant contends that Thompson fails to disclose “control trying to charge the electric vehicle to be stopped when the fault occurs more than a predetermined number of times within a predetermined time.” Examiner disagrees.
Claims are interpreted under the broadest reasonable interpretation. MPEP § 2111. Accordingly, the broadest reasonable interpretation of “predetermined time” includes, not only clock-time (e.g., 1 hour), but also the point or period when something occurs or exists.
Thompson teaches, at Fig. 6: 220, determining whether the number of temporary faults is greater than a lockout limit (“control trying to charge the electric vehicle to be stopped when the fault occurs more than a predetermined number of times”). This determination (Fig. 6: 220) is made within 
Therefore, for the reasons above, Thompson teaches the limitation at issue.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner SURESH MEMULA whose telephone number is (571)272-8046, and any inquiry for a formal Applicant initiated interview must be requested via a PTOL-413A form and faxed to the Examiner's personal fax phone number: (571) 273-8046. Furthermore, Applicant is invited to contact the Examiner via email (suresh.memula@uspto.gov) on the condition the communication is pursuant to and in accordance with MPEP §502.03 and §713.01. The Examiner can normally be reached Monday-Thursday: 9am-6pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned (i.e., central fax phone number) is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SURESH MEMULA/Primary Examiner, Art Unit 2851